Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1-14, drawn to a process for separation of hydrogen from an olefin hydrocarbon rich compressed effluent vapor stream from a dehydrogenation unit, classified in F25J3/0252.
II. Claims 15-18 drawn to a process for providing refrigeration to warm streams within a heat exchanger classified in F25J1/0205.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The first group is drawn to a process for separation of hydrogen with a generic refrigeration process and the second is drawn to a specific refrigeration process used for a generic cooling process.  As such, while the presence of refrigeration results in the two areas having a minor overlap a complete and separate unrelated search would be required for each area, with the focus of the search for group one falling in the area of separation and the focus of the area for group two falling in the area related to providing refrigeration and liquefaction of streams defined by the refrigeration process.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Eric Adams on 7/20/2022 with a follow up call from him on 7/26/2022 a provisional election was made without traverse to prosecute the invention of Group 1, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 15-18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: processing unit in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 uses the generic term “processing unit” to describe the entirety of the invention, but it is unclear what components are actually required for the processing unit to be present and what equivalents of them would be as such and as such as such the claims are considered to not comply with the written description requirement as the subject matter of the “processing unit” is not described in the specification in a way that would reasonably convey to one having ordinary skill in the art what applicant is considered to have possession of.
Claims 2-14 are rejected as being dependent upon a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “processing unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The term “processing unit” is unclear because it is unclear what is actually required of the invention for the processing unit to be present as it appears that the processing unit covers the entirety of figure including all the components or only includes those relevant to the method as Figure 1 only shows 100 as a black box and Figure 2 shows 100 with an arrow that appears to point to the entirety of the figure but it is unclear what is included in the processing unit.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 1 states “a compressed effluent vapor stream” in step (a) which is found to be indefinite as it is unclear if this refers to the previously disclosed “an olefin hydrocarbon rich compressed effluent vapor stream” or is a different compressed effluent vapor stream.
Claim 5 recites “the at least one compressor with at least one stage of compression” which lacks antecedent basis in the claims.  For the purpose of examination, this limitation is understood that the compressor as previously claimed has at least one stage of compression.
Claim 13 recites “a second control valve” which is considered indefinite as no first control valve has been identified with respect to claim 13.
Claim 14 recites “the pressure-reduced cooled and liquefied mixed refrigerant vapor product stream” and “the subcooled mixed refrigerant liquid product stream” which is considered indefinite. First, both limitations lack antecedent basis.  For the purpose of examination, this limitation is understood that in regards to the second recitation refers to the subcooled mixed refrigerant stream that has been lowered in pressure by the second control valve.  The first recitation stream does not exist with respect to claim 14.  As such, it is unclear what is required of this claim limitation as no such “pressure reduced cooled and liquefied mixed refrigerant vapor product stream exists in the claims”, though it is understood that this is meant to be the stream of claim 8; however, both the pressure reduced streams are required by the claims to pass back through the heat exchangers so it is unclear where the mixing would occur as both streams are required to already pass through the heat exchanger and thus cannot also mix in the heat exchanger.  For the purpose of examination, this limitation is interpreted that after passing through the heat exchanger the previously separated vapor and liquid mixed refrigerant streams are combined.
Claims 2-4, 6-12 are rejected as being dependent upon a rejected claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of US Patent No. 10859313 further in view of Sumner (US PG Pub 20110146342).
Claim 1 of the present application differs from the claims 1-7 of the allowed patent in two ways.  First, the allowed patent claims expands the second vapor stream prior to splitting and the present application expands the second split stream, which is part of the second vapor stream after splitting; however, this would be considered an obvious rearrangement of parts as providing expansion to the split streams or to the streams upstream of the split would provide the same operation for the system and would be considered obvious to a person having ordinary skill in the art because it has been established a rearrangement of parts is an obvious matter of design choice if it does not modify the operation of a device (MPEP 2144.04 VI C) and therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have provided expansion of the split streams after instead of before splitting since it has been as it would have been considered an obvious matter of design choice and would not have modified the operation of the system.
The second way the claims of the present applicant differ from the claims of the allowed claims is that include a mixed refrigerant composition, at least one compressor, at least one discharge cooler, at least one discharge vapor/liquid separator; and at least one control valve.

Sumner (Figure 2) teaches an olefin separation method where cooling is provide by a mixed refrigerant (extend binary refrigerant, paragraph 45), a compressor (150), at least one discharge cooler (152), a vapor-liquid separator (154) and a control valve (185) (paragraphs 46, 51).  It would therefore have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Sumner provided the allowed application with the refrigeration of Sumner using a mixed refrigerant, compressor, at least one discharge cooler, vapor liquid separator and control valve since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing a refrigeration system would ensure that the proper cooling was provided to the system regardless of the composition or separation occurring in the separation process which would allow for the system to continue to operate regardless of the ability of internal refrigeration to be provided.

With regards to the dependent Sumner can be seen to teach each dependent claim, which are not found in the claims of the allowed application.

With regards to claim 2, Sumner teaches wherein the refrigeration system is a closed-loop system (the system is a closed loop, paragraph 31 and see Figure 2).

With respect to claim 3, Sumner teaches the mixed refrigerant comprises methane and propylene (paragraph 29).

With respect to claim 4, Sumner teaches wherein the mixed refrigerant composition is circulated through the at least one compressor, the at least one discharge cooler, the at least one discharge vapor/liquid separator, the at least one control valve, and the heat exchanger (refrigerant passes from compressor 150 into 152, into 154 and then into all of the heat exchangers 117-121 which would act as the single of the allowed claims as seen in Figure 2).

With respect to claim 5, Sumner teaches wherein the at least one compressor with at least one stage of compression pressurizes the mixed refrigerant composition (compressor 150 has at least one stage, as one is the minimum).

With respect to claim 6, Sumner teaches wherein the at least one discharge cooler cools and condenses the mixed refrigerant composition (152 produces a mixed vapor and liquid stream, paragraph 46, which would result from condensation).

With respect to claim 7, Sumner teaches wherein the at least one discharge vapor/liquid separator separates the mixed refrigerant composition into a mixed refrigerant vapor product stream (102) and a mixed refrigerant liquid product stream (103, paragraph 46).

With respect to claim 8, Sumner teaches wherein the mixed refrigerant vapor product stream is cooled and liquefied by the heat exchanger subsequent to pressurization, cooling, and separation of the mixed refrigerant composition via the at least one compressor, the at least one discharge cooler, and the at least one discharge vapor/liquid separator. (102 is cooled an would be ultimately liquefied in the heat exchangers before entering into 185, paragraph 51)


With respect to claim 9, Sumner teaches wherein the cooled and liquefied mixed refrigerant vapor product stream flows back through the heat exchanger to provide refrigeration to the compressed effluent vapor stream, the first vapor stream, and the liquid paraffinic stream (the cooled and liquefied stream from 121 is used for cooling in the heat exchangers, paragraph 51).

With respect to claim 10, Sumner teaches wherein a first control valve of the at least one control valve lowers the pressure of the cooled and liquified mixed refrigerant vapor product stream before flowing back through the heat exchanger (the liquefied stream is let down across valve 185, paragraph 51).

With respect to claim 11, Sumner teaches wherein the mixed refrigerant liquid product stream is subcooled by the heat exchanger subsequent to pressurization, cooling, and separation of the mixed refrigerant composition via the at least one compressor, the at least one discharge cooler, and the at least one discharge vapor/liquid separator (liquid stream 103=, as stream 104 is subcooled in the heat exchanger system, paragraph 49).

With respect to claim 12, Sumner as modified teaches wherein the wherein the subcooled mixed refrigerant liquid product stream flows back through the heat exchanger (after leaving 118, the stream goes back as a cooling stream, paragraph 49).

With respect to claim 13, Sumner as modified teaches wherein a second control valve of the at least one control valve lowers the pressure of the subcooled mixed refrigerant liquid product stream before flowing back through the heat exchanger (182 lets down the liquid stream, paragraph 50).

With respect to claim 14, Sumner (as best understood in view of the rejection under 35 USC 112(b)) teaches wherein the pressure-reduced cooled and liquefied mixed refrigerant vapor product stream and the pressure-reduced subcooled mixed refrigerant liquid product stream are combined within the heat exchanger (the two streams are ultimately combined at least in part upstream of 178).

As such, it can be shown that Sumner teaches the entirety of the dependent claims of the invention which are not taught by the allowed claims.  Therefore it would have been obvious to have applied the entirety of the refrigeration system as seen in Figure 2 (specifically the entirety of the closed loop extended binary refrigerant system seen in Figure 2 which begins and ends with the compressor and the various coolers, separators, and valves associated with it) of Sumner to the heat exchanger of the allowed claims 1-7 since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing a refrigeration system would ensure that the proper cooling was provided to the system regardless of the composition or separation occurring in the separation process which would allow for the system to continue to operate regardless of the ability of internal refrigeration to be provided.  This would render all of the dependent claims rejected along with the independent claim as each of them can be shown to be taught by Sumner and as such the modification to claim of the allowed claims would encompass the entirety of the pending claims of the present application.



Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of US Patent No. 10633305 further in view of Sumner (US PG Pub 20110146342) and Roberts (US Patent No. 6560989).
Claim 1 of the present application differs from the claims 1-18 of the allowed patent in two ways.  

First, the allowed patent claims do not teach warming the gas product (first split stream) in the heat exchanger.

 Roberts (Figure 1) teaches that before a gas product is withdrawn from a system (130) it is first heated in the heat exchanger to provide heat exchange to the feed (129 in 123/103, Column 7, lines 34-40).
Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Roberts warmed the gas product in the heat exchanger of the allowed claims in order to provide supplemental cooling to the feed stream which would allow for a reduction in the amount of refrigeration overall required in the system.

The second way the claims of the present applicant differ from the claims of the allowed claims is that include a mixed refrigerant composition, at least one compressor, at least one discharge cooler, at least one discharge vapor/liquid separator; and at least one control valve.

Sumner (Figure 2) teaches an olefin separation method where cooling is provide by a mixed refrigerant (extend binary refrigerant, paragraph 45), a compressor (150), at least one discharge cooler (152), a vapor-liquid separator (154) and a control valve (185) (paragraphs 46, 51).  It would therefore have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Sumner provided the allowed application with the refrigeration of Sumner using a mixed refrigerant, compressor, at least one discharge cooler, vapor liquid separator and control valve since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing a refrigeration system would ensure that the proper cooling was provided to the system regardless of the composition or separation occurring in the separation process which would allow for the system to continue to operate regardless of the ability of internal refrigeration to be provided.

With regards to the dependent Sumner can be seen to teach each dependent claim, which are not found in the claims of the allowed application.

With regards to claim 2, Sumner teaches wherein the refrigeration system is a closed-loop system (the system is a closed loop, paragraph 31 and see Figure 2).

With respect to claim 3, Sumner teaches the mixed refrigerant comprises methane and propylene (paragraph 29).

With respect to claim 4, Sumner teaches wherein the mixed refrigerant composition is circulated through the at least one compressor, the at least one discharge cooler, the at least one discharge vapor/liquid separator, the at least one control valve, and the heat exchanger (refrigerant passes from compressor 150 into 152, into 154 and then into all of the heat exchangers 117-121 which would act as the single of the allowed claims as seen in Figure 2).

With respect to claim 5, Sumner teaches wherein the at least one compressor with at least one stage of compression pressurizes the mixed refrigerant composition (compressor 150 has at least one stage, as one is the minimum).

With respect to claim 6, Sumner teaches wherein the at least one discharge cooler cools and condenses the mixed refrigerant composition (152 produces a mixed vapor and liquid stream, paragraph 46, which would result from condensation).

With respect to claim 7, Sumner teaches wherein the at least one discharge vapor/liquid separator separates the mixed refrigerant composition into a mixed refrigerant vapor product stream (102) and a mixed refrigerant liquid product stream (103, paragraph 46).

With respect to claim 8, Sumner teaches wherein the mixed refrigerant vapor product stream is cooled and liquefied by the heat exchanger subsequent to pressurization, cooling, and separation of the mixed refrigerant composition via the at least one compressor, the at least one discharge cooler, and the at least one discharge vapor/liquid separator. (102 is cooled an would be ultimately liquefied in the heat exchangers before entering into 185, paragraph 51)


With respect to claim 9, Sumner teaches wherein the cooled and liquefied mixed refrigerant vapor product stream flows back through the heat exchanger to provide refrigeration to the compressed effluent vapor stream, the first vapor stream, and the liquid paraffinic stream (the cooled and liquefied stream from 121 is used for cooling in the heat exchangers, paragraph 51).

With respect to claim 10, Sumner teaches wherein a first control valve of the at least one control valve lowers the pressure of the cooled and liquified mixed refrigerant vapor product stream before flowing back through the heat exchanger (the liquefied stream is let down across valve 185, paragraph 51).

With respect to claim 11, Sumner teaches wherein the mixed refrigerant liquid product stream is subcooled by the heat exchanger subsequent to pressurization, cooling, and separation of the mixed refrigerant composition via the at least one compressor, the at least one discharge cooler, and the at least one discharge vapor/liquid separator (liquid stream 103=, as stream 104 is subcooled in the heat exchanger system, paragraph 49).

With respect to claim 12, Sumner as modified teaches wherein the wherein the subcooled mixed refrigerant liquid product stream flows back through the heat exchanger (after leaving 118, the stream goes back as a cooling stream, paragraph 49).

With respect to claim 13, Sumner as modified teaches wherein a second control valve of the at least one control valve lowers the pressure of the subcooled mixed refrigerant liquid product stream before flowing back through the heat exchanger (182 lets down the liquid stream, paragraph 50).

With respect to claim 14, Sumner (as best understood in view of the rejection under 35 USC 112(b)) teaches wherein the pressure-reduced cooled and liquefied mixed refrigerant vapor product stream and the pressure-reduced subcooled mixed refrigerant liquid product stream are combined within the heat exchanger (the two streams are ultimately combined at least in part upstream of 178).

As such, it can be shown that Sumner teaches the entirety of the dependent claims of the invention which are not taught by the allowed claims.  Therefore it would have been obvious to have applied the entirety of the refrigeration system as seen in Figure 2 (specifically the entirety of the closed loop extended binary refrigerant system seen in Figure 2 which begins and ends with the compressor and the various coolers, separators, and valves associated with it) of Sumner to the heat exchanger of the allowed claims 1-18 since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing a refrigeration system would ensure that the proper cooling was provided to the system regardless of the composition or separation occurring in the separation process which would allow for the system to continue to operate regardless of the ability of internal refrigeration to be provided.  This would render all of the dependent claims rejected along with the independent claim as each of them can be shown to be taught by Sumner and as such the modification to claim of the allowed claims would encompass the entirety of the pending claims of the present application.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of US Patent No. 10947171 further in view of Sumner (US PG Pub 20110146342).
Claim 1 of the present application differs from the claims 1-18 of the allowed patent in two ways.  

The claims of the present applicant differ from the claims of the allowed claims is that include a mixed refrigerant composition, at least one compressor, at least one discharge cooler, at least one discharge vapor/liquid separator; and at least one control valve.

Sumner (Figure 2) teaches an olefin separation method where cooling is provide by a mixed refrigerant (extend binary refrigerant, paragraph 45), a compressor (150), at least one discharge cooler (152), a vapor-liquid separator (154) and a control valve (185) (paragraphs 46, 51).  It would therefore have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Sumner provided the allowed application with the refrigeration of Sumner using a mixed refrigerant, compressor, at least one discharge cooler, vapor liquid separator and control valve since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing a refrigeration system would ensure that the proper cooling was provided to the system regardless of the composition or separation occurring in the separation process which would allow for the system to continue to operate regardless of the ability of internal refrigeration to be provided.

With regards to the dependent Sumner can be seen to teach each dependent claim, which are not found in the claims of the allowed application.

With regards to claim 2, Sumner teaches wherein the refrigeration system is a closed-loop system (the system is a closed loop, paragraph 31 and see Figure 2).

With respect to claim 3, Sumner teaches the mixed refrigerant comprises methane and propylene (paragraph 29).

With respect to claim 4, Sumner teaches wherein the mixed refrigerant composition is circulated through the at least one compressor, the at least one discharge cooler, the at least one discharge vapor/liquid separator, the at least one control valve, and the heat exchanger (refrigerant passes from compressor 150 into 152, into 154 and then into all of the heat exchangers 117-121 which would act as the single of the allowed claims as seen in Figure 2).

With respect to claim 5, Sumner teaches wherein the at least one compressor with at least one stage of compression pressurizes the mixed refrigerant composition (compressor 150 has at least one stage, as one is the minimum).

With respect to claim 6, Sumner teaches wherein the at least one discharge cooler cools and condenses the mixed refrigerant composition (152 produces a mixed vapor and liquid stream, paragraph 46, which would result from condensation).

With respect to claim 7, Sumner teaches wherein the at least one discharge vapor/liquid separator separates the mixed refrigerant composition into a mixed refrigerant vapor product stream (102) and a mixed refrigerant liquid product stream (103, paragraph 46).

With respect to claim 8, Sumner teaches wherein the mixed refrigerant vapor product stream is cooled and liquefied by the heat exchanger subsequent to pressurization, cooling, and separation of the mixed refrigerant composition via the at least one compressor, the at least one discharge cooler, and the at least one discharge vapor/liquid separator. (102 is cooled an would be ultimately liquefied in the heat exchangers before entering into 185, paragraph 51)


With respect to claim 9, Sumner teaches wherein the cooled and liquefied mixed refrigerant vapor product stream flows back through the heat exchanger to provide refrigeration to the compressed effluent vapor stream, the first vapor stream, and the liquid paraffinic stream (the cooled and liquefied stream from 121 is used for cooling in the heat exchangers, paragraph 51).

With respect to claim 10, Sumner teaches wherein a first control valve of the at least one control valve lowers the pressure of the cooled and liquified mixed refrigerant vapor product stream before flowing back through the heat exchanger (the liquefied stream is let down across valve 185, paragraph 51).

With respect to claim 11, Sumner teaches wherein the mixed refrigerant liquid product stream is subcooled by the heat exchanger subsequent to pressurization, cooling, and separation of the mixed refrigerant composition via the at least one compressor, the at least one discharge cooler, and the at least one discharge vapor/liquid separator (liquid stream 103=, as stream 104 is subcooled in the heat exchanger system, paragraph 49).

With respect to claim 12, Sumner as modified teaches wherein the wherein the subcooled mixed refrigerant liquid product stream flows back through the heat exchanger (after leaving 118, the stream goes back as a cooling stream, paragraph 49).

With respect to claim 13, Sumner as modified teaches wherein a second control valve of the at least one control valve lowers the pressure of the subcooled mixed refrigerant liquid product stream before flowing back through the heat exchanger (182 lets down the liquid stream, paragraph 50).

With respect to claim 14, Sumner (as best understood in view of the rejection under 35 USC 112(b)) teaches wherein the pressure-reduced cooled and liquefied mixed refrigerant vapor product stream and the pressure-reduced subcooled mixed refrigerant liquid product stream are combined within the heat exchanger (the two streams are ultimately combined at least in part upstream of 178).

As such, it can be shown that Sumner teaches the entirety of the dependent claims of the invention which are not taught by the allowed claims.  Therefore it would have been obvious to have applied the entirety of the refrigeration system as seen in Figure 2 (specifically the entirety of the closed loop extended binary refrigerant system seen in Figure 2 which begins and ends with the compressor and the various coolers, separators, and valves associated with it) of Sumner to the heat exchanger of the allowed claims 1-8 since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing a refrigeration system would ensure that the proper cooling was provided to the system regardless of the composition or separation occurring in the separation process which would allow for the system to continue to operate regardless of the ability of internal refrigeration to be provided.  This would render all of the dependent claims rejected along with the independent claim as each of them can be shown to be taught by Sumner and as such the modification to claim of the allowed claims would encompass the entirety of the pending claims of the present application.

Claims 1-14 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 17/113640 in view of in view of Sumner (US PG Pub 20110146342) and Roberts (US Patent No. 6560989).

This is a provisional nonstatutory double patenting rejection.

Claim 1 of the present application differs from the claims 1-12 of the pending application in two ways.  

First, the pending claims do not teach warming the gas product (first split stream) in the heat exchanger.

 Roberts (Figure 1) teaches that before a gas product is withdrawn from a system (130) it is first heated in the heat exchanger to provide heat exchange to the feed (129 in 123/103, Column 7, lines 34-40).
Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Roberts warmed the gas product in the heat exchanger of the pending claims in order to provide supplemental cooling to the feed stream which would allow for a reduction in the amount of refrigeration overall required in the system.

The second way the claims of the present applicant differ from the claims of the pending claims is that include a mixed refrigerant composition, at least one compressor, at least one discharge cooler, at least one discharge vapor/liquid separator; and at least one control valve.

Sumner (Figure 2) teaches an olefin separation method where cooling is provide by a mixed refrigerant (extend binary refrigerant, paragraph 45), a compressor (150), at least one discharge cooler (152), a vapor-liquid separator (154) and a control valve (185) (paragraphs 46, 51).  It would therefore have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Sumner provided the pending application with the refrigeration of Sumner using a mixed refrigerant, compressor, at least one discharge cooler, vapor liquid separator and control valve since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing a refrigeration system would ensure that the proper cooling was provided to the system regardless of the composition or separation occurring in the separation process which would allow for the system to continue to operate regardless of the ability of internal refrigeration to be provided.

With regards to the dependent Sumner can be seen to teach each dependent claim, which are not found in the claims of the pending application.

With regards to claim 2, Sumner teaches wherein the refrigeration system is a closed-loop system (the system is a closed loop, paragraph 31 and see Figure 2).

With respect to claim 3, Sumner teaches the mixed refrigerant comprises methane and propylene (paragraph 29).

With respect to claim 4, Sumner teaches wherein the mixed refrigerant composition is circulated through the at least one compressor, the at least one discharge cooler, the at least one discharge vapor/liquid separator, the at least one control valve, and the heat exchanger (refrigerant passes from compressor 150 into 152, into 154 and then into all of the heat exchangers 117-121 which would act as the single of the pending claims as seen in Figure 2).

With respect to claim 5, Sumner teaches wherein the at least one compressor with at least one stage of compression pressurizes the mixed refrigerant composition (compressor 150 has at least one stage, as one is the minimum).

With respect to claim 6, Sumner teaches wherein the at least one discharge cooler cools and condenses the mixed refrigerant composition (152 produces a mixed vapor and liquid stream, paragraph 46, which would result from condensation).

With respect to claim 7, Sumner teaches wherein the at least one discharge vapor/liquid separator separates the mixed refrigerant composition into a mixed refrigerant vapor product stream (102) and a mixed refrigerant liquid product stream (103, paragraph 46).

With respect to claim 8, Sumner teaches wherein the mixed refrigerant vapor product stream is cooled and liquefied by the heat exchanger subsequent to pressurization, cooling, and separation of the mixed refrigerant composition via the at least one compressor, the at least one discharge cooler, and the at least one discharge vapor/liquid separator. (102 is cooled an would be ultimately liquefied in the heat exchangers before entering into 185, paragraph 51)


With respect to claim 9, Sumner teaches wherein the cooled and liquefied mixed refrigerant vapor product stream flows back through the heat exchanger to provide refrigeration to the compressed effluent vapor stream, the first vapor stream, and the liquid paraffinic stream (the cooled and liquefied stream from 121 is used for cooling in the heat exchangers, paragraph 51).

With respect to claim 10, Sumner teaches wherein a first control valve of the at least one control valve lowers the pressure of the cooled and liquified mixed refrigerant vapor product stream before flowing back through the heat exchanger (the liquefied stream is let down across valve 185, paragraph 51).

With respect to claim 11, Sumner teaches wherein the mixed refrigerant liquid product stream is subcooled by the heat exchanger subsequent to pressurization, cooling, and separation of the mixed refrigerant composition via the at least one compressor, the at least one discharge cooler, and the at least one discharge vapor/liquid separator (liquid stream 103=, as stream 104 is subcooled in the heat exchanger system, paragraph 49).

With respect to claim 12, Sumner as modified teaches wherein the wherein the subcooled mixed refrigerant liquid product stream flows back through the heat exchanger (after leaving 118, the stream goes back as a cooling stream, paragraph 49).

With respect to claim 13, Sumner as modified teaches wherein a second control valve of the at least one control valve lowers the pressure of the subcooled mixed refrigerant liquid product stream before flowing back through the heat exchanger (182 lets down the liquid stream, paragraph 50).

With respect to claim 14, Sumner (as best understood in view of the rejection under 35 USC 112(b)) teaches wherein the pressure-reduced cooled and liquefied mixed refrigerant vapor product stream and the pressure-reduced subcooled mixed refrigerant liquid product stream are combined within the heat exchanger (the two streams are ultimately combined at least in part upstream of 178).

As such, it can be shown that Sumner teaches the entirety of the dependent claims of the invention which are not taught by the pending claims.  Therefore it would have been obvious to have applied the entirety of the refrigeration system as seen in Figure 2 (specifically the entirety of the closed loop extended binary refrigerant system seen in Figure 2 which begins and ends with the compressor and the various coolers, separators, and valves associated with it) of Sumner to the heat exchanger of the pending claims 1-12 since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing a refrigeration system would ensure that the proper cooling was provided to the system regardless of the composition or separation occurring in the separation process which would allow for the system to continue to operate regardless of the ability of internal refrigeration to be provided.  This would render all of the dependent claims rejected along with the independent claim as each of them can be shown to be taught by Sumner and as such the modification to claim of the pending claims would encompass the entirety of the pending claims of the present application.



Allowable Subject Matter
Claims 1-14 of the pending application would be considered allowable if the rejection under 35 USC 112(a), 112(b) and double patenting were resolved.  The present claims contain the same allowable subject matter found in the allowed claims of each of the three prior applications, now allowed, and would be allowable for the same reasons, specifically “Overall the prior art does not provide the same combination of streams being heat exchanged all in the same heat exchanger nor do they disclose the plurality of process steps occurring in claim 1.  The closest prior art is O’Brien (US Patent No. 6333445) and Bauer et al. (US Patent No. 5592831) which can be seen to teach similar aspects of the invention but cannot be said to teach the entirety of the invention.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M KING whose telephone number is (571)272-2816. The examiner can normally be reached Monday - Friday, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M KING/Primary Examiner, Art Unit 3763